Citation Nr: 1644667	
Decision Date: 11/28/16    Archive Date: 12/09/16

DOCKET NO.  10-14 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a cervical strain with degenerative arthritis. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Stephen LoGerfo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1994 to September 1998. 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 

This claim was remanded in March 2016 for further development. 

A Supplemental Statement of the Case (SSOC) was issued in April 2016 further denying the claim. 


FINDING OF FACT

The weight of the evidence is against finding that the Veteran's current neck disability is related to any in-service event, to include an in-service motor vehicle accident. 


CONCLUSION OF LAW

The criteria for service connection for a neck disability have not been met. 38 U.S.C.A. §§ 1110, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2015).

The Veteran contends in his July 2008 claim that he has a neck disorder due to his motor vehicle accident in service. In his February 2009 notice of disagreement, he attributed his neck disorder to "whiplash incurred in the [motor vehicle accident]," and stated that "this would be proven by the VA x-rays which showed cervical spine arthritis".

In terms of element (1), x-rays were ordered after the Veteran's September 2008 VA examination and he was diagnosed with a cervical spine strain with degenerative changes. Therefore, the Veteran has a current disability. 

The Veteran did have a motor vehicle accident in service where he complained of neck pain and therefore element (2) is satisfied. 

The weight of the evidence is against finding a nexus between the Veteran's current neck disability and his September 1997 in-service accident. Service treatment records show that the Veteran was in a motor vehicle accident in September 1997 and complained of neck, back, right hip and right knee pain and treated with a chiropractor. There are no further in-service complaints of neck pain but there are further complaints of back pain and other ailments. 

The December 2013 VA examiner noted the Veteran complained of neck problems in the service but there is no objective evidence to show this was a chronic condition. The examiner also noted that given the amount of elapsed time, repetitive use syndromes that cause wear and tear on the musculoskeletal system, natural aspects of musculoskeletal aging, and any undocumented, claimed or unclaimed injuries after the service, it was not possible to determine specific origin or cause of this claim without resorting to mere speculation. 

The April 2016 VA examiner's addendum opinion to the December 2013 examination noted that the Veteran does not have evidence of post-traumatic symptoms on his cervical spine x-ray. The examiner noted that the neck episode was limited to relatively soon after the accident and was not a chronic condition when the Veteran was examined and diagnosed in 2008, ten years after the accident. Moreover, the veteran's neck problems resolved after the accident to such a degree that the Veteran was able to return to athletic activities such as basketball. The Veteran's neck findings cannot be otherwise distinguished from age-related mild degenerative changes found on the x-ray. The examiner ultimately concludes that it would be speculation to attribute the mild degenerative changes in the cervical spine to the Veteran's in-service car accident. 

The Board finds that while the Veteran had an in-service injury, the weight of the evidence is against a finding that it resulted in permanent disability.  In addition, while a current neck disability is demonstrated, it is not shown to be etiologically related to the in-service injury. The examiner's addendum opinion was well-reasoned and noted the particularly important fact that the Veteran did not have any neck diagnosis of symptoms for ten years following the accident. Based on this, the weight of the evidence is against finding a nexus between the Veteran's current neck disability and service. 

Presumptive service connection for degenerative neck arthritis as a "chronic disease" is not warranted as there is no documentation of arthritis from within one year of the Veteran's 1998 discharge.  As for a continuity of symptomatology between the arthritis and service, arthritis was not noted, or suspected, during this period of service, and characteristic manifestations of the disease processes were not identified.  Accordingly, § 3.303(b) is not applicable.  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).    

II. Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015).  Here, the Veteran was provided with the relevant notice and information in an August 2008 letter prior to the initial adjudication of his claim.  He has not alleged any notice deficiency during the adjudication of his claim.  

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed condition.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As noted in the Introduction, this case was previously remanded by the Board in March 2016. A Board remand confers upon an appellant the right to compliance with that order. Stegall v. West, 11 Vet. App. 268, 271  (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Board remand). Here, pertinent to the issues decided herein, the Board remanded the case for an addendum opinion by the December 2013 examiner that provided an explanation for why the etiology of the neck disability could not be resolved without speculation. The April 2016 addendum opinion provided a basis and explanation for why the examiner could not find an etiology for the Veteran's neck disability without resorting to speculation.  Accordingly, the Board finds that VA at least substantially complied with the May 2014 Board remand. See 38 U.S.C.A. § 5103A (b); Stegall, 11 Vet. App. 268.
 


ORDER

Entitlement to service connection for a neck condition is denied. 



____________________________________________
M. Tenner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


